      Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 1 of 23



 1   GAUTAM DUTTA (State Bar No. 199326)
     BUSINESS, ENERGY, AND ELECTION LAW, PC
 2   1017 El Camino Real # 504
     Redwood City, CA 94063
 3   Telephone: 415.236.2048
     Email: Dutta@BEELawFirm.com
 4   Fax: 213.405.2416

 5   Attorneys for Plaintiff
     GREGORY MALLEY
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   GREGORY MALLEY,                                  CASE NO.

12                     Plaintiff,
                                                      COMPLAINT FOR DAMAGES AND
13          vs.                                               EQUITABLE RELIEF

14   SAN JOSE MIDTOWN DEVELOPMENT                      JURY TRIAL DEMANDED
     LLC, a California limited liability
15   company, SANGEETH PERURI,                         1. Usury
     THOMAS MALGESINI, and DOES 1                      2. Violation of 18 U.S.C. §1962(c) (RICO)
16   through 5;                                        3. Violation of 18 U.S.C. §1962(d) (RICO
                                                           Conspiracy)
17                     Defendants.                     4. Conversion
                                                       5. Wrongful Garnishment
18                                                     6. Violation of Cal. Corporations Code
                                                           §17704.07(r)(2)
19                                                     7. Breach of Contract
                                                       8. Breach of the Implied Covenant of Good
20                                                         Faith and Fair Dealing
                                                       9. Fraud
21                                                     10. Negligent Misrepresentation
                                                       11. Duress
22                                                     12. Material Alteration of Written Instrument
                                                           (Cal. Civil Code §1700)
23

24                                                    JUDGE:

25
                                           INTRODUCTION
26
27         1.     Plaintiff Gregory Malley seeks, inter alia, (a) to recover his rightful share of the
28

                                                                                             COMPLAINT
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 2 of 23



 1                 proceeds from the $11.2 million sale of real estate (the “Property”) located at 777

 2                 West Santa Clara St., San Jose, (b) to recover damages for usury, racketeering,

 3                 fraud, misrepresentation, and breach of contract, and (c) equitable relief to declare

 4                 that a number of improperly adopted corporate documents are null and void.

 5                                           THE PARTIES1

 6          2.     Defendant San Jose Midtown Development LLC (“SJMD”) is a California

 7                 limited liability company headquarters in Santa Clara County. In 2014, Mr.

 8                 Malley and two others contributed the Property to SJMD.

 9          3.     Defendant Sangeeth Peruri, a resident of Santa Clara County, leads an investment

10                 consortium that holds a majority stake in SJMD. He is principal of Sangeeth and

11                 Sindhu Peruri Living Trust Dated Nov. 5, 2009, which is a Member of SJMD.

12          4.     Mr. Peruri is a hard-money lender who makes high-interest real estate loans that

13                 are typically collateralized by the underlying real-estate asset.

14          5.     Defendant Thomas Malgesini, a resident of Santa Clara County, is a Member of

15                 SJMD. Mr. Malgesini, who belongs to Mr. Peruri’s majority group, is a hard-

16                 money lender.

17          6.     Plaintiff Gregory Malley, a resident of Santa Clara County, is a Member of

18                 SJMD. Mr. Malley is not part of Mr. Peruri’s majority group.

19                                   JURISDICTION AND VENUE

20          7.     This Court has jurisdiction over this action pursuant to 18 U.S.C. §1964 (subject-
21                 matter jurisdiction) and 28 U.S.C. §1367 (supplemental jurisdiction). Venue is

22                 proper in this judicial district pursuant to 18 U.S.C. §1965 and 28 U.S.C. §1391,

23                 because each Defendant is subject to personal jurisdiction in this judicial district.

24                 FACTUAL ALLEGATIONS COMMON TO ALL RICO COUNTS

25   1
            Mr. Malley does not know the true names and capacities of Defendants sued in this
26   Complaint as Does 1 through 5, and therefore sues those Defendants by fictitious names. Mr.
     Malley will amend this Complaint to allege the true names and capacities of Does 1 through 5, as
27   soon as they have been ascertained. Upon information and belief, each of the Defendants named
     as Does 1 through 5 is responsible in some manner for the occurrence, injury, and other damages
28   alleged in this Complaint.
                                                                  COMPLAINT
                                                     -2-
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 3 of 23



 1      8.    Defendants SJMD and Peruri, along with their agents, are operating an enterprise

 2            (the “Enterprise”) that engages in the collection of unlawful debt: usury.

 3      9.    Beginning approximately Jan. 2017, Defendants SJMD and Peruri, through the

 4            Enterprise, have collected and attempted to collect usury interest. The known acts

 5            of their wrongdoing are alleged below.

 6      10.   The First Amendment to the Operating Agreement. In Jan. 2017, SJMD adopted

 7            the so-called First Amendment (the “First Amendment”) to the SJMD Operating

 8            Agreement.

 9      11.   SJMD applied economic duress to compel Mr. Malley to sign the First

10            Amendment. Namely, SJMD’s then-Manager threatened to remove Mr. Malley as

11            an SJMD Member if he did not sign the First Amendment.

12      12.   In relevant part, the First Amendment gave SJMD the purported authority to

13            charge its Members usury interest for taking out loans, and enabled Members to

14            receive interest for advancing funds for SJMD to make those usurious loans.

15      13.   Subsequently, SJMD improperly adopted the Second, Third, and Fifth

16            Amendments to the Operating Agreement.

17      14.   The Second Amendment purported to (a) allow SJMD to amend its Operating

18            Agreement without the unanimous, written consent of the Members, and (b) gave

19            SJMD further authority to charge its Members usury interest. The Third

20            Amendment purported to give SJMD further authority to charge its Members
21            usury interest.

22      15.   The Fifth Amendment purported to (a) give SJMD further authority to charge its

23            Members usury interest, and (b) enable SJMD to withhold a Member’s distribution

24            unless he or she agreed to waive his or her claims against SJMD.

25      16.   As of July 10, 2018, SJMD and Lending Members had collected usury interest

26            from SJMD Members Gregory Malley, Charles Rosendahl, and Gregory Malley
27            (collectively, the “Borrowing Members”).

28      17.   On or about July 10, 2018, SJMD allowed Lending Members to make a capital
                                                           COMPLAINT
                                               -3-
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 4 of 23



 1            withdrawal totaling to $254,329.10. A portion of those funds consisted of usury

 2            interest collected from the Borrowing Members.

 3      18.   SJMD has charged Mr. Malley “Legal Delinquent Interest” of 20 percent per

 4            annum (totaling to $129,068.28); (2) SJMD charged me “Legal 20% Bonus

 5            Interest” (totaling to $17,695.58); (3) SJMD charged me “Environmental LOC

 6            (Interest)” of 20 percent per annum (totaling to $89,990.76), and (4) SJMD

 7            charged me “Delinquent Capital Contribution Interest” of 20 percent per annum

 8            (totaling to $72,712.32).

 9      19.   SJMD will collect the aforementioned funds from Malley as soon as it has

10            received the funds from the sale of the Property – and is expected to immediately

11            disburse those funds to the Lending Members.

12      20.   SJMD refuses to release any part of Mr. Malley’s distribution from the sale of the

13            Property unless he waives all of his legal claims against SJMD. By holding his

14            money hostage, SJMD, Mr. Peruri, and his consortium are trying to stop Mr.

15            Malley from having his day in court.

16      21.   The Enterprise’s activity affects interstate commerce, for Defendants have used

17            bank wires to collect unlawful usury interest.

18                              GENERAL BACKGROUND

19      22.   In September 2014, Mr. Malley signed and entered into the Amended and Restated

20            Operating Agreement (the “Operating Agreement”) of Defendant San Jose
21            Midtown Development LLC (“SJMD”).

22      23.   SJMD Members Charles Rosendahl, J.C. Martin, and Gregory Malley contributed,

23            to SJMD, the real property (the “Property”) located at 777 West San Carlos Street,

24            San Jose, California.

25      24.   Mr. Malley holds a 16.66 percent economic interest in SJMD.

26      25.   Between 2014 and today, the Property’s value has increased by nearly 400 percent.
27      26.   The Sangeeth Peruri-led group of SJMD’s majority stakeholders has forced

28            minority stakeholders like Mr. Malley to bear the brunt of all costs associated with
                                                           COMPLAINT
                                               -4-
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 5 of 23



 1                 developing the Property – while all of the benefits of the four-fold increase in the

 2                 Property’s value have accrued to the majority stakeholders. The Peruri-led group

 3                 has done so in two ways: (1) by retiring debt payable at 10 percent, and (2)

 4                 requiring the minority Members to take out usury loans ranging from 20 to 40

 5                 percent.

 6          27.    In a Dec. 6, 2019 email, Mr. Peruri falsely stated to SJMD’s members that he was

 7                 a licensed real estate broker. In fact, whenever any SJMD member objected to the

 8                 usurious rate of interest charged by SJMD, Mr. Peruri would repeatedly state that

 9                 he was a licensed real estate broker who could charge above the legal rate of

10                 interest. According to the California Department of Real Estate (DRE), Mr. Peruri

11                 is a licensed salesperson who is not exempt from usury law.

12          28.    Section 11.7 of the Operating Agreement (Exh. 8) bans it from being amended

13                 unless SJMD’s Members unanimously agree to do so in writing.

14          29.    Section 3.5 of the Operating Agreement bans any SJMD Member from

15                 “withdraw[ing] any part of the Member’s Capital Contribution”, unless another

16                 part of the Operating Agreement would allow such a capital withdrawal.

17          30.    Section 5.9 of the Operating Agreement requires, inter alia, that all distributions

18                 be “split pro-rata amongst the Members according to their Economic Interest.”2

19          31.    Pending Sale of the Property. Recently, SJMD entered into an agreement to sell

20                 the Property to the Danco Communities (“Danco”). Escrow is expected to close
21                 on the Property on Mar. 18, 2020.

22          32.    The closing of escrow depends on when the buyer has remitted all of the funds for

23                 the sale. As of Mar. 17, 2020, the title company had received approximately $10

24                 million of the $11.2 million required to consummate the transaction.

25          33.    After escrow closes and the trust deed for the sale has been recorded, the funds

26                 will be remitted to SJMD’s bank account.
27
     2
28          Italics added.

                                                                 COMPLAINT
                                                    -5-
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 6 of 23



 1      34.   If escrow closes by Mar. 18, 2020, the funds will likely be received by SJMD’s

 2            bank account by the morning of Mar. 19, 2020.

 3      35.   Usury Loans Imposed on Certain SJMD Members. In Jan. 2017, SJMD (a) began

 4            its practice of charging Members high interest for taking out loans and providing

 5            that interest to Members who advanced funds for SJMD to make those loans, and

 6            (b) coerced Mr. Malley to shoulder a disproportionate share of the environmental

 7            remediation costs for the Property.

 8      36.   To that end, then-SJMD Manager J.C. Martin applied duress to force me to agree

 9            to those terms. In a Jan. 23, 2017 email, Mr. Martin threatened to “remove[]” Mr.

10            Malley as an SJMD Member unless Mr. Malley signed an amendment (the “First

11            Amendment”) that would institute those changes. Faced with such duress, Mr.

12            Malley signed the First Amendment.

13      37.   In Feb. 2018, when SJMD Manager Ashish Patel was on vacation, Mr. Malley

14            received a call from Jay Patel from SJMD Member Four Gates Capital LLC.

15            During that call, Jay Patel asked Mr. Malley to sign a proposed second amendment

16            (the “Proposed Second Amendment”) to the Operating Agreement.

17      38.   According to Jay Patel, the Proposed Second Amendment would (a) require

18            Members to take out high-interest loans provided by SJMD if they could not make

19            a required contribution to SJMD (e.g., a contribution for legal expenses incurred in

20            connection with the BAPD litigation); and (b) allow other Members to fund those
21            high-interest loans by remitting those loan amounts to SJMD.

22      39.   Mr. Malley objected to signing the Proposed Second Amendment, because it did

23            not include language regarding the distribution which SJMD Manager Ashish

24            Patel had previously agreed to include.

25      40.   In response, Jay Patel stated that unless Mr. Malley consented to the Proposed

26            Amendment, SJMD’s lawyers would stop their work in the BAPD litigation –
27            which would result in SJMD’s losing the litigation.

28      41.   Jay Patel gave Mr. Malley no time to consult an attorney in connection with the
                                                           COMPLAINT
                                               -6-
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 7 of 23



 1                 Proposed Second Amendment. Faced with such pressure, Mr. Malley felt

 2                 compelled to sign the Proposed Second Amendment.

 3          42.    Second Amendment’s Removal of Unanimity Requirement. After he signed the

 4                 Proposed Second Amendment, Mr. Malley learned, for the first time, that the

 5                 Proposed Second Amendment eliminated Operating Agreement’s requirement (at

 6                 ¶11.7) that required the Members’ unanimous written consent to amend any part of

 7                 the Operating Agreement.

 8          43.    Unlawful Adoption of Second Amendment to the Operating Agreement.

 9                 Subsequently, SJMD unlawfully adopted the Proposed Second Amendment, for it

10                 was not unanimously approved in writing.

11          44.    Specifically, on Feb. 15, 2018, SJMD Manager Ashish Patel sent Mr. Malley an

12                 email. In that email, Mr. Patel stated that he was attaching the “final copy” of the

13                 Second Amendment (hereinafter, the “Final Copy”): “Attached is a final copy of

14                 [sic] 777 WSC [West San Carlos St.] Second Amendment.”3

15          45.    However, the Final Copy was not signed by Sangeeth Peruri (of Member Sangeeth

16                 and Sindhu Peruri Living Trust Dated Nov. 5, 2009), Member Thomas Malgesini,

17                 or Victor Chiang (of Member Procurator Holdings, LLC).

18          46.    Immediately after learning that the Final Copy had not been executed by every

19                 SJMD Member, Mr. Malley withdrew his improperly obtained consent on July 29,

20                 2019.
21          47.    In so doing, Mr. Malley set off a chain of events that revealed a disturbing fact:

22                 the Final Copy had been altered in secret and without the consent of SJMD’s

23                 Members.

24          48.    Specifically, on July 29, 2019, SJMD Manager Ashish Patel sent Members an

25                 email. In that email, he attached a document (the “Altered Copy”) that purported

26                 to contain the signatures of all SJMD Members – including the purported signature
27
     3
28          Italics added.

                                                                 COMPLAINT
                                                    -7-
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 8 of 23



 1            of Sangeeth Peruri.

 2      49.   However, Mr. Peruri’s purported signature was dated Apr. 10, 2019 – over one

 3            year after the Final Copy had been distributed.

 4      50.   SJMD thus unlawfully adopted the Second Amendment, as well as the subsequent,

 5            so-called Third and Fifth Amendments to the Operating Agreement – because all

 6            of those purported amendments were adopted without the unanimous written

 7            consent of the Members.

 8      51.   By unlawfully adopting those amendments, SJMD was able to impose more

 9            onerous terms on the Borrowing SJMD Members (i.e., Mr. Malley, Charles

10            Rosendahl, and J.C. Martin), who were not part of Mr. Peruri’s majority funding

11            group.

12      52.   BAPD’s Unsuccessful Bid to Purchase the Property. In Nov. 2014, SJMD and

13            Bay Area Property Developers, LLC (“BAPD”) entered into an agreement

14            whereby BAPD agreed to purchase the Property. After litigation ensued in

15            connection with the sale, SJMD and BAPD entered into a settlement agreement in

16            Apr. 2018.

17      53.   Subsequently, SJMD and BAPD entered into another settlement agreement in Sept

18            2019. Under that agreement, BAPD was given until Nov. 15, 2019 to close

19            escrow on the sale of the Property.

20      54.   BAPD did not close escrow by the close of business on Nov. 15, 2019, and did not
21            purchase the Property.

22      55.   At the time, Mr. Malley had a dispute with SJMD (discussed below) regarding the

23            amount of his distribution from the proceeds from the sale of the Property.

24      56.   Before I learned that BAPD had failed to close escrow, my counsel gave notice to

25            SJMD that I would be seeking a TRO on Nov. 18, 2019 with respect to enjoining

26            SJMD from distributing the sale proceeds to its Members.
27      57.   Because BAPD did not close escrow, there was no longer any need to file – and

28            Mr. Malley did not file – any request for a TRO. Instead, he repeatedly and
                                                           COMPLAINT
                                               -8-
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 9 of 23



 1            proactively tried to resolve the dispute regarding Member distributions informally.

 2            However, despite his best efforts, the dispute has not been resolved.

 3      58.   Usury Loans Instituted by Unlawfully Adopted Amendments. The Final Copy of

 4            the Second Amendment subjected the Borrowing Members (i.e., Charles

 5            Rosendahl, J.C. Martin, and Mr. Malley) to eye-popping interest rates ranging

 6            from 20 to 40 percent.

 7      59.   Mr. Peruri’s majority group provided the funding for the aforementioned high-

 8            interest loans.

 9      60.   Specifically, using the unlawfully adopted Second, Third, and Fifth Amendments,

10            Mr. Peruri caused SJMD to require Mr. Malley and the other Borrowing Members

11            to pay “Delinquent Capital Contribution Interest” of 20 percent, “Environmental

12            LOC [Line of Credit] Interest” of 20 percent, “Legal 20% Bonus Interest”, and

13            “Legal Delinquent Interest” of 20 percent.

14      61.   Tellingly, SJMD’s Capital Account documents – and SJMD’s Manager (Ashish

15            Patel) – have explicitly labeled those four aforementioned items as “interest”, and

16            described the financing mechanism with terms that are used for loans: “borrowing

17            members”, “line of credit”, and “annual rate which compounds daily”. These are

18            terms that are only associated with loans.

19      62.   For example, in an email sent on Jan. 24, 2017, Mr. Patel stated that “we have

20            amended our OA [Operating Agreement] to allow for a Line of Credit” – which
21            would “allow borrowing members to fund their capital call requirements from

22            contributing members.” As Mr. Patel stated, the “LOC [line of credit] is secured

23            by borrowing members [sic] economic interest”, “is at a 20% annual rate which

24            compounds daily, and “can be paid down anytime by borrowing member”.

25      63.   Moreover, in a Jan. 16, 2020 email, SJMD Manager Ashish Patel confirmed that

26            Mr. Malley was being charged interest ranging from 20 to 40 percent.
27      64.   Specifically, Mr. Patel confirmed that $146,763 was Mr. Malley’s “interest

28            charge” for SJMD’s legal expenses “since 2018.” To that end, Mr. Patel provided
                                                           COMPLAINT
                                               -9-
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 10 of 23



 1                 a weblink to a “[work]sheet which gives some overview of the interest being

 2                 charged.”4 According to that worksheet, the interest rate for SJMD’s legal

 3                 expenses ranged from 20 to 40 percent.

 4          65.    Similarly, on Nov. 11, 2019, SJMD Manager Ashish Patel sent Mr. Malley a

 5                 Manager’s Master Capital Account statement (the “BAPD Capital Account

 6                 Statement”). At the time, it was expected that BAPD (not Danco) would acquire

 7                 the Property.5

 8          66.    In relevant part of that email, Mr. Patel stated: “The table [i.e., the BAPD Capital

 9                 Account Statement] does not have updated interest due”.6

10          67.    The BAPD Capital Account Statement identifies “Delinquent Capital Contribution

11                 Interest” (20 percent), “Environmental LOC [Line of Credit] Principal”,

12                 “Environmental LOC [Line of Credit] Interest” (20 percent), “Legal 20% Bonus

13                 Interest”, “Legal Delinquent Interest” (20 percent), and “Mortgage Default

14                 Contribution Interest” (10 percent).

15          68.    Similarly, the Manager’s Master Capital Account for the pending sale to Danco

16                 (the “Danco Capital Account Statement”) identifies “Delinquent Capital

17                 Contribution Interest” (20 percent), “Environmental LOC [Line of Credit]

18                 Principal”, “Environmental LOC [Line of Credit] Interest” (20 percent), “Legal

19                 20% Bonus Interest”, “Legal Delinquent Interest” (20 percent), and “Mortgage

20                 Default Contribution Interest” (10 percent).7
21          69.    In a Mar. 8, 2018 email, Member (and former SJMD Manager) J.C. Martin noted

22                 that it was “ridiculous” that SJMD required Mr. Malley to pay “20% interest

23                 initially”, “[i]ncreasing to 25% on March 1”, [t]o 30% on May 1, then “[t]o 40%

24                 on June 1.”

25
     4
            Italics added.
26   5
            I am mistakenly identified in that document as “Gerhard Malley”.
27   6
            Italics added.
28
     7
            I am mistakenly identified in that document as “Gerhard Malley”.

                                                                   COMPLAINT
                                                    - 10 -
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 11 of 23



 1          70.    Although the Final Copy of the Second Amendment called the interest on those

 2                 aforementioned items a “Preferred Return”, the Final Copy made it clear that the

 3                 “Preferred Return” bears all of the attributes of a loan.

 4          71.    Namely, according to the Final Copy (¶7), the rate of the “Preferred Return” was

 5                 (a) based on the balance of the amount borrowed, (b) based on the “actual number

 6                 of days” that the funds were borrowed, and (c) would be “cumulative and

 7                 compounded daily.”8

 8          72.    Mr. Peruri’s Reprisal for Mr. Malley’s Objection to His Consortium’s Usurious

 9                 Loans. In approximately January 2020, Member (and former SJMD Manager) J.C.

10                 Martin offered to effectively reduce Mr. Malley’s share of environmental

11                 remediation costs for the Property (which totaled to $219,775.48) by $112,000 –

12                 by applying the $336,000 commission that he will receive from the Property’s sale

13                 to Danco toward the total remediation costs (which totaled to $659,326.45).

14          73.    However, after Mr. Malley objected to the onerous interest rates imposed by

15                 SJMD, Mr. Peruri caused SJMD to reject Mr. Martin’s offer. Specifically, Mr.

16                 Peruri stated that if Mr. Malley objected to paying him interest of 40 percent, he

17                 would cause SJMD to eliminate Mr. Martin’s commission – and thereby frustrate

18                 Mr. Martin’s ability to alleviate the environmental remediation costs that were

19                 being shouldered by SJMD’s other two minority members (Charles Rosendahl and

20                 Mr. Malley).
21          74.    The Distribution to Which Mr. Malley Is Entitled. Contrary to SJMD’s Danco

22                 Capital Account Statement, Mr. Malley is entitled to a distribution of

23                 $1,823,740.95, not $515,849.43.

24          75.    SJMD’s Accounting Irregularities. To begin with, the MCA Spreadsheet omits the

25                 deposits – totaling to $1,080,000 (the “BAPD Deposit”) – that were made by the

26                 unsuccessful buyer of the Property (Bay Area Property Developers, LLC,
27
     8
28          Italics added.

                                                                 COMPLAINT
                                                    - 11 -
         Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 12 of 23



 1                 “BAPD”). However, the Danco Capital Account Statement did not credit any part

 2                 of the BAPD Deposit to Mr. Malley.

 3          76.    Also troubling, the Danco Capital Account Statement provides no itemized

 4                 substantiation for the “Holdback”9 (the “Holdback”) of $387,000 made to the

 5                 Proceeds. According to the Danco Capital Account Statement, that amount

 6                 stemmed from “Commission, Thoits Legal, Tax Prep and Misc.” Because none of

 7                 those purported expenses were itemized, there is no justification for that amount.

 8          77.    Moreover, “Table 1” of the Danco Capital Account Statement states that, “around

 9                 July 10, 2018”, five SJMD members made “Capital Withdrawal[s]” totaling to

10                 $254,329.10. However, SJMD’s Operating Agreement (¶3.5) bans any SJMD

11                 member from “withdraw[ing] any part of the Member’s Capital Contribution”,

12                 unless another section of the Operating Agreement would allow such a capital

13                 withdrawal.

14          78.    Here, no part of the Operating Agreement allowed any member to make a “Capital

15                 Withdrawal”, let alone any other “Capital Withdrawal” made by any other SJMD

16                 member. Although the Danco Capital Account Statement opaquely states that

17                 “[p]art of those payments were intramember interest [sic]”, any such payments

18                 were made by depleting SJMD’s capital.

19          79.    Earlier, BAPD deposited a total of $1,086,000 in connection with its unsuccessful

20                 bid to purchase the Property. If that amount had been credited to the SJMD
21                 members’ capital accounts, there would have been no need for Mr. Malley to take

22                 out a loan with respect to the Property’s environmental remediation costs – for

23                 which SJMD (in the Danco Capital Account Statement) unlawfully required me to

24                 pay $218,840.57 in “Principal” and $89,990.76 in “Interest”.

25          80.    According to the Danco Capital Account Statement, $336,000 of BAPD’s deposit

26                 – which should have been credited to the SJMD members’ capital accounts – was
27

28
     9
            See third item under the heading “Return of Invested Capital”.

                                                                COMPLAINT
                                                   - 12 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 13 of 23



 1            paid out as interest. As we have shown, SJMD began charging usurious interest

 2            rates after it (improperly) adopted the First Amendment to the Operating

 3            Agreement. Therefore, all such “Capital Withdrawals” were unlawful.

 4      81.   The Distribution Due to Mr. Malley. Based on the following calculations, Mr.

 5            Malley is entitled to a distribution of $1,823,740.95 from the Proceeds.

 6      82.   First, we begin with two undisputed facts. Namely, the Proceeds total to

 7            $12,280,000 (i.e., the $11,200.00 sale price of the Property, plus the $1,080,000

 8            BAPD Deposit); and Mr. Malley’s economic interest in SJMD is 16.66 percent.

 9      83.   Second, SJMD’s total shared expenses total to $1,333,175.55 per the Danco

10            Capital Account Statement. Specifically, the amount specifically itemized for

11            legal expenses (labeled by the MCA Spreadsheet as “Legal Capital Call 1”) totals

12            to $515,675.55. In addition, property tax on the Property totals to approximately

13            $187,500 (i.e., $37,500 / yr, @ 5 yrs); and permissible interest on the $1,800,000

14            note on the Property totals to approximately $630,000 (i.e., interest of 10 percent /

15            yr @ 3.5 yrs).

16      84.   Therefore, Mr. Malley is entitled to a distribution of $1,823,740.95 (i.e., 16.66%

17            of the difference between the $12,280,000 in Proceeds and $1,333,175.55 in

18            shared expenses).

19      85.   Illegal Usury Interest. Furthermore, because illegal usury interest has been

20            imposed upon me, SJMD – and any members who have reaped such interest – are
21            liable for treble damages totaling to $928,400.82.

22      86.   Here, it is undisputed that in its Danco Capital Account Statement, (1) SJMD

23            charged Mr. Malley “Legal Delinquent Interest” of 20 percent per annum (totaling

24            to $129,068.28); (2) SJMD charged Mr. Malley “Legal 20% Bonus Interest”

25            (totaling to $17,695.58); (3) SJMD charged Mr. Malley “Environmental LOC

26            (Interest)” of 20 percent per annum (totaling to $89,990.76), and (4) SJMD
27            charged Mr. Malley “Delinquent Capital Contribution Interest” of 20 percent per

28            annum (totaling to $72,712.32).
                                                            COMPLAINT
                                                - 13 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 14 of 23



 1      87.   It is also undisputed that according to the Danco Capital Account Statement,

 2            Thomas Malgesini will receive usurious interest payments totaling to $153,868.65.

 3      88.   Specifically, Mr. Malgesini will receive the following usurious interest payments

 4            that SJMD collected from Charles Rosendahl, J.C. Martin, and myself: (1)

 5            $34,883.17 in “Legal Delinquent Interest” of 20 percent per annum; (2) $3,880.26

 6            in “Legal 20% Bonus Interest”; (3) $72,769.11 in “Environmental LOC (Interest)”

 7            of 20 percent per annum, and $42,336.11 in “Delinquent Capital Contribution

 8            Interest” of 20 percent per annum.

 9      89.   Accordingly, SJMD and others are liable for treble damages totaling to

10            $928,400.82 (i.e., $309,466.94 multiplied by 3).

11      90.   Mr. Malgesini’s Unlawful Attempt to Garnish My Distribution. In an email sent

12            on Mar. 17, 2020, SJMD Manager Ashish Patel stated that SJMD would detain

13            nearly $300,000 from Mr. Malley’s distribution in response to Mr. Malgesini’s

14            request to garnish the Proceeds from my distribution.

15      91.   Earlier, during a Jan. 9, 2020 in-person meeting at Panera Bread in Mountain

16            View, Mr. Patel promised Mr. Malley that SJMD (a) would deny Mr. Malgesini’s

17            garnishment request, and (b) would not detain any of Mr. Malley’s distribution in

18            connection with Mr. Malgesini’s garnishment request.

19      92.   What is more, SJMD is legally barred from detaining any part of Mr. Malley’s

20            distribution – not least because Mr. Malley’s July 15, 2015 Joint Venture
21            Agreement with Mr. Malgesini (the “Joint Venture Agreement”) neither

22            contemplates nor requires any payment to Mr. Malgesini under the current

23            escrow.

24      93.   Under the Joint Venture Agreement, Mr. Malgesini remitted $200,000 on Mr.

25            Malley’s behalf on July 15, 2015 in connection with a real-estate transaction.

26      94.   The Joint Venture Agreement explicitly contemplated that unless Mr. Malgesini
27            received payment from BAPD or Mr. Malley before the close of escrow under the

28            prior escrow with the previous prospective buyer (BAPD), then Mr. Malgesini
                                                           COMPLAINT
                                              - 14 -
          Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 15 of 23



 1                  would have recourse to only one source of payment: the escrow account for the

 2                  sale of the Property to BAPD.

 3           95.    Specifically, the Joint Venture Agreement entitled Mr. Malgesini the right to

 4                  $250,000, from my distribution, “upon the Close of Escrow” of “Escrow No.:

 5                  0616011695-SL” – the escrow account established for the BAPD sale.

 6           96.    Because escrow did not close on the BAPD sale, the Joint Venture Agreement is

 7                  null and void. Alternatively, the Joint Venture Agreement is unenforceable

 8                  because it contemplates usury interest.

 9           97.    Accordingly, SJMD has no legal authority to detain or garnish any part of Mr.

10                  Malley’s distribution from the Proceeds.

11           98.    SJMD’s Unlawful Impoundment of the Entirety of My Distribution. In his email

12                  from Mar. 17, 2020, Mr. Patel stated that none of Mr. Malley’s distribution would

13                  be released unless, inter alia, Mr. Malley agreed not to sue SJMD: “I am asking all

14                  members to sign a waiver against the LLC prior to a release of each member’s

15                  proceeds.”10

16           99.    According to third paragraph of the release form (at p.1) that Mr. Patel asked Mr.

17                  Malley to sign, Section 5.9 of the Operating Agreement allows SJMD to require

18                  Members to sign a release before any funds are released to them. The relevant

19                  portion of Section 5.9 was contained in the so-called Fifth Amendment to the

20                  Operating Agreement – which was unlawfully adopted without the written consent
21                  of all Members.

22           100.   Mr. Malley did not provide his consent to, and did not sign, the Fifth Amendment.

23           101.   Troubling Discrepancy in SJMD’s Altered Capital Account Statement. On Mar.

24                  17, 2020, in addition to impounding nearly $300,000 of my distribution at the

25                  behest of Thomas Malgesini, SJMD reduced Mr. Malley’s distribution by nearly

26                  $30,000 without providing any explanation.
27
     10
28           Italics added.

                                                                 COMPLAINT
                                                    - 15 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 16 of 23



 1      102.   In the altered Danco Capital Account Statement, SJMD claimed that Mr. Malley

 2             was due a distribution of $515,849.43 (an amount that Mr. Malley disputes).

 3      103.   However, in the Altered Danco Statement, SJMD claims that Mr. Malley is due a

 4             distribution of $61,160.95 – after making an unauthorized deduction of

 5             $298,465.76 for Thomas Malgesini and an authorized deduction of $127,000.

 6      104.   Adding the aforementioned three amounts should yield $515,849.43 (the amount

 7             in the Danco Capital Account Statement), but it does not. Instead, adding those

 8             three amounts yields $486,626.71.

 9      105.   Comparing both statements, there is a discrepancy in SJMD’s favor of $29,222.72

10             for which SJMD provided no explanation. ($29,222.72 is the difference between

11             $515,849.43 and $486,626.71.) Thus, Mr. Malley has been deprived of nearly

12             $30,000 without any explanation.

13      106.   Mr. Malley does not have unlimited funds to pay for litigation – a fact which Mr.

14             Peruri and other well heeled members of his majority group of stakeholders know.

15             By refusing to release any part of my distribution – i.e., holding Mr. Malley’s

16             money hostage – SJMD, Mr. Peruri, and his consortium are trying to stop Mr.

17             Malley from having his day in court.

18      107.   SJMD’s Refusal to Withhold 15 Percent of the Sale Proceeds. SJMD has also

19             refused to withhold 15 percent from the Proceeds (i.e., $1.68 million) from SJMD

20             members on a pro rata basis, that are expected to be received by SJMD on or after
21             Mar. 18, 2020 from the sale the Property, until Mr. Malley’s dispute with SJMD is

22             resolved.

23                                          COUNT 1

24                                Usury (Cal. Civ. Code §1916-3)

25                         Against Defendants SJMD and Thomas Malgesini

26      108.   The foregoing allegations are hereby incorporated by reference.
27      109.   SJMD is liable for usury, for it unlawfully collected, and attempted to collect usury

28             interest from Mr. Malley. Accordingly, SJMD is liable for treble damages.
                                                            COMPLAINT
                                               - 16 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 17 of 23



 1      110.   If the Joint Venture Agreement is not found to be null and void, then Mr. Malley

 2             alternatively seeks treble damages from Mr. Malgesini.

 3                                           COUNT 2

 4                            Violation of 18 U.S.C. §1962(c) (RICO)

 5                               Against Defendants SJMD and Peruri

 6      111.   The foregoing allegations are hereby incorporated by reference.

 7      112.   Defendants SJMD and Sangeeth Peruri are associated with the Enterprise.

 8      113.   Defendants SJMD and Peruri agreed to and did conduct and participate in the

 9             conduct of the Enterprise’s affairs for the unlawful purpose of collecting unlawful

10             debt.

11      114.   Pursuant to and in furtherance of their unlawful scheme, Defendants SJMD and

12             Peruri committed acts of unlawfully collecting and attempting to collect unlawful

13             usury interest.

14      115.   Defendants SJMD and Peruri have directly and indirectly conducted and

15             participated in the conduct of the Enterprise’s affairs through the pattern of

16             racketeering and activity described above, in violation of 18 U.S.C. §1962(c).

17      116.   As a direct and proximate result of the aforementioned racketeering activities and

18             violations of 18 U.S.C. §1962(c), Mr. Malley has suffered severe, debilitating

19             financial harm.

20                                           COUNT 3
21                     Violation of 18 U.S.C. §1962(c) (RICO Conspiracy)

22                         Against Defendants SJMD and Sangeeth Peruri

23      117.   The foregoing allegations are hereby incorporated by reference.

24      118.   As set forth above, Defendants SJMD and Peruri (collectively, the “RICO

25             Conspiracy Defendants”) agreed and conspired to violate 18 U.S.C. §1962(c), by

26             engaging in conduct designed to unlawfully collect and attempt to collect usury
27             interest.

28      119.   The RICO Conspiracy Defendants have intentionally conspired and agreed to
                                                             COMPLAINT
                                                - 17 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 18 of 23



 1             directly and indirectly use or invest income or gain that is derived from a pattern of

 2             racketeering activity in an interstate enterprise, acquire or maintain interests in the

 3             enterprise through a pattern of racketeering activity, and conduct and participate in

 4             the conduct of the affairs of the enterprise through a pattern of racketeering

 5             activity. The RICO Conspiracy Defendants knew that their predicate acts were

 6             part of a pattern of racketeering activity, and agreed to the commission of those

 7             acts to further the schemes described above. That conduct constitutes a conspiracy

 8             to violate 18 U.S.C. §1962(c), in violation of 18 U.S.C. §1962(d).

 9      120.   As a direct and proximate result of the RICO Conspiracy Defendants’ conspiracy,

10             the overt acts taken in furtherance of that conspiracy, and violations of 18 U.S.C.

11             §1962(d), Mr. Malley has suffered severe, debilitating economic harm.

12                                           COUNT 4

13                                           Conversion

14                                   Against Defendant SJMD

15      121.   Paragraphs 1 through 107 are hereby incorporated by reference.

16      122.   SJMD (a) had no right to retain, from Mr. Malley, any part of his distribution from

17             the proceeds from the sale of the Property, and (b) did not have Mr. Malley’s

18             consent to retain that money.

19      123.   Nevertheless, no Defendant has released to Mr. Malley any of the money that has

20             been unlawfully withheld from Mr. Mallley.
21      124.   As a direct and proximate result, Mr. Malley has suffered severe, debilitating

22             economic harm.

23                                           COUNT 5

24                                    Wrongful Garnishment

25                                   Against Defendant SJMD

26      125.   Paragraphs 1 through 107 are hereby incorporated by reference.
27      126.   Defendant SJMD had no right to garnish, on behalf of Defendant Thomas

28             Malgesini, any part of Mr. Malley’s distribution from the proceeds from the sale of
                                                              COMPLAINT
                                                 - 18 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 19 of 23



 1             the Property.

 2      127.   According, SJMD is liable for wrongful garnishment.

 3                                          COUNT 6

 4                    Violation of Cal. Corporations Code §17704.04(r)(2)

 5                                  Against Defendant SJMD

 6      128.   Paragraphs 1 through 107 are hereby incorporated by reference.

 7      129.   Cal. Corporations Code §17704.07(r)(2) bans a limited liability company from

 8             amending its operating agreement, unless its members unanimously agree to do so,

 9             or (b) a written operating agreement provides otherwise.

10      130.   Under its express terms (¶11.7), the Operating Agreement may only be amended if

11             the Members unanimously agree to do so in writing.

12      131.   Defendant SJMD amended its Operating Agreement without obtaining the

13             unanimous approval of its Members. Specifically, the purported Second

14             Amendment – which SJMD labeled as the “final copy” (the “Final Copy”) and

15             distributed to its Members on Feb. 15, 2018 – was not signed by Defendant Peruri,

16             Defendant Malgesini, or SJMD Member Victor Chiang.

17      132.   In addition, the Third and Fifth Amendments were unlawfully adopted, because

18             they were not approved with the unanimous, written consent of SJMD’s Members.

19      133.   In so doing, SJMD violated Cal. Corporations Code §17704.07(r)(2).

20                                          COUNT 7
21                                      Breach of Contract

22                                  Against Defendant SJMD

23      134.   Paragraphs 1 through 107 are hereby incorporated by reference.

24      135.   Mr. Malley entered into the Operating Agreement.

25      136.   Mr. Malley performed all or substantially all of the duties required under the

26             Operating Agreement.
27      137.   All conditions required for SJMD’s performance had occurred.

28      138.   SJMD breached the Operating Agreement when it (a) amended the Operating
                                                             COMPLAINT
                                               - 19 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 20 of 23



 1             Agreement without gaining the unanimous written consent of SJMD’s Members,

 2             when it unlawfully adopted the Second, Third, and Fifth Amendments to the

 3             Operating Agreement; (b) refused to release any part of Mr. Malley’s distribution

 4             because he refused to waive his legal claims against SJMD; (c) collected usury

 5             interest in violation of the provisions of the Operating Agreement, and (d)

 6             breached the Operating Agreement’s requirement’s pre-sale ban against making

 7             distributions to members.

 8      139.   As a direct result of SJMD’s wrongdoing, Mr. Malley has suffered severe,

 9             debilitating economic harm.

10                                           COUNT 8

11                   Breach of the Covenant of Good Faith and Fair Dealing

12                                   Against Defendant SJMD

13      140.   Paragraphs 1 through 107 are hereby incorporated by reference.

14      141.   Mr. Malley entered into the SJMD Operating Agreement, and performed all or

15             substantially all of the duties required under the contracts.

16      142.   All conditions required for Mr. Malley’s performance had occurred.

17      143.   Nevertheless, SJMD unfairly interfered with Mr. Malley’s right to receive the

18             benefits of the Operating Agreement.

19      144.   As a direct and proximate result, Mr. Malley suffered significant economic harm.

20                                           COUNT 9
21                                             Fraud

22                                   Against Defendant SJMD

23      145.   Paragraphs 1 through 107 are hereby incorporated by reference.

24      146.   SJMD deliberately (a) concealed from its Members, including Mr. Malley, that the

25             Second Amendment to the Operating Agreement had been approved without their

26             unanimous written consent, and (b) falsely represented to its Members, including
27             Mr. Malley, that it could amend the Operating Agreement without the unanimous

28             written consent of the Members.
                                                              COMPLAINT
                                                - 20 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 21 of 23



 1      147.   SJMD deliberately (a) concealed from its Members, including Mr. Malley, that it

 2             lacked the authority to impose usury interest on the Borrowing Members, and (b)

 3             falsely represented that it had the authority to impose usury interest on the

 4             Borrowing Members.

 5      148.   SJMD deliberately concealed from its Members, including Mr. Malley, that it was

 6             making forbidden distributions to Borrowing Members.

 7      149.   As a direct and proximate result, Mr. Malley has suffered severe, debilitating

 8             financial harm.

 9                                          COUNT 10

10                                 Negligent Misrepresentation

11                                   Against Defendant SJMD

12      150.   Paragraphs 1 through 107 are hereby incorporated by reference.

13      151.   SJMD negligently (a) concealed from its Members, including Mr. Malley, that the

14             Second Amendment to the Operating Agreement had been approved without their

15             unanimous written consent, and (b) falsely represented to its Members, including

16             Mr. Malley, that it could amend the Operating Agreement without the unanimous

17             written consent of the Members.

18      152.   SJMD negligently (a) concealed from its Members, including Mr. Malley, that it

19             lacked the authority to impose usury interest on the Borrowing Members, (b)

20             falsely represented that it had the authority to impose usury interest on the
21             Borrowing Members, and (c) promised not to garnish any of Mr. Malley’s

22             distribution from the proceeds from the Sale of the Property.

23      153.   SJMD negligently concealed from its Members, including Mr. Malley, that it was

24             making prohibited distributions to the Lending Members.

25      154.   As a direct and proximate result, Mr. Malley has suffered severe, debilitating

26             financial harm.
27                                          COUNT 11

28                                            Duress
                                                             COMPLAINT
                                                - 21 -
     Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 22 of 23



 1                                   Against Defendant SJMD

 2      155.   Paragraphs 1 through 107 are hereby incorporated by reference.

 3      156.   Then-SJMD Manager J.C. Martin threatened to remove Mr. Malley from SJMD

 4             unless he agreed to sign the First Amendment to the Operating Agreement.

 5      157.   Confronted with such economic duress, Mr. Malley signed the First Amendment.

 6      158.   As a direct and proximate result, Mr. Malley suffered severe economic harm.

 7      159.   In so doing, SJMD became liable for duress.

 8                                          COUNT 12

 9              Material Alteration of Written Instrument (Cal. Civil Code §1700)

10                                   Against Defendant SJMD

11      160.   Paragraphs 1 through 107 are hereby incorporated by reference.

12      161.   SJMD materially altered the Proposed Second Amendment to the Operating

13             Agreement after the Final Copy of that document had been delivered to SJMD’s

14             Members, and neither sought nor obtained the prior consent of the Members to

15             make such an alteration.

16      162.   Consequently, the Second Amendment was unlawfully adopted by SJMD.

17      163.   As a direct and proximate result, Mr. Malley suffered significant economic harm,

18             and is entitled to (a) a judicial declaration that the Second Amendment is null and

19             void, and (b) rescission of the Second Amendment.

20
                                    PRAYER FOR RELIEF
21
        Mr. Malley asks the Court to grant the following relief:
22
        I.     General, including treble, damages according to proof;
23
        II.    Equitable relief, including but not limited to (a) Declarations that the First, Second,
24
               Third, and Fifth Amendments to the SJMD Operating Agreement are null and
25
               void, (b) rescission of the Second and Fifth Amendments to the Operating
26
               Agreement, and (c) a Declaration that the Joint Venture Agreement between Mr.
27
               Malley and Defendant Malgesini is null and void;
28
                                                             COMPLAINT
                                                - 22 -
      Case 5:20-cv-01925-EJD Document 1 Filed 03/18/20 Page 23 of 23



 1        III.   Special damages according to proof;

 2        IV.    All reasonable attorney’s fees and costs, including prejudgment interest;

 3        V.     All other relief that the Court deems just and equitable.
 4

 5

 6
     DATED: Mar. 18, 2020
 7

 8                                                     BUSINESS, ENERGY, AND ELECTION
 9                                                     LAW, PC
10

11
                                                       By: /s/ Gautam Dutta
12

13                                                                 GAUTAM DUTTA, ESQ.

14                                                     Attorneys for Plaintiff

15                                                     GREGORY MALLEY

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                COMPLAINT
                                                  - 23 -
